Exhibit 10.1


ALPHA AND OMEGA SEMICONDUCTOR LIMITED
AMENDED AND RESTATED 2017 EXECUTIVE INCENTIVE PLAN


Amended and Restated on: November 15, 2017


The following Amended and Restated 2017 Executive Incentive Plan (the “Plan”)
was established by Alpha and Omega Semiconductor Limited (the “Company”) for the
calendar year ending December 31, 2017.


Participants


Executive officers and certain vice presidents of the Company.


Incentive Awards


Participants are eligible to receive incentive awards based on the level of
attainment of pre-specified corporate performance goals as established and
approved by the Company’s compensation committee. Up to 50% of each such award
may be payable in the common shares of the Company, $0.002 par value per share
(“Common Shares”), with the remainder to be paid in cash. The number of shares
will be based on the closing price per Common Share on the date the amount of
the earned award is determined.


Performance Goals


The corporate performance goals for incentive awards for calendar year 2017 are
based on revenue and GAAP operating income. The amount of an incentive award
earned is based on the level of attainment of a range of revenue and GAAP
operating income for the year. A specified minimum amount of each of the revenue
and GAAP operating income goals must be achieved before payment of an award
under the Plan. The actual aggregate amount of the award earned by a participant
for the calendar year will range from $0 to the maximum amount established for
such participant (as set forth below) depending on the level of attainment of
the performance goals.


Target Incentive Awards


The target incentive awards for each participant for the calendar year 2017, as
a percentage of such participant's base salary, are as follows:







--------------------------------------------------------------------------------




Name
Title
Minimum Award
Target Award
Maximum Award
Mike F. Chang
Chief Executive Officer
20%
100%
 220%
Yifan Liang
Chief Financial Officer and Corporate Secretary
12%
60%
132%
Yueh-Se Ho
Chief Operating Officer
12%
60%
132%
Daniel Chang
Senior Vice President of Marketing
12%
60%
132%





2

